IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


FREDERICK BURTON,                            : No. 12 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
THE COURT OF COMMON PLEAS,                   :
                                             :
                    Respondent               :

                                       ORDER


PER CURIAM

      AND NOW, this 27th day of March, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.